DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the Block diagram on figure 8B includes a typo, Specifically, in block 334 “SERTVICING” should be “SERVICING.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOSHUA JONES on 08/09/2022.

The application has been amended as follows: 

In the claims:
1.	A fusible mechanical linkage, comprising:
a tensioner having an aperture; 
a spool with guides arranged on an end of the spool opposite a portion of the spool located within the aperture, the 5guides defining a cable seat therebetween; and a fusible alloy disposed between the spool and the tensioner, the fusible alloy fixing the spool to the tensioner below a predetermined temperature and allowing tension carried by an actuation cable extending through the cable seat to rotate the spool relative to the tensioner at temperatures above the predetermined temperature.
17.	A method of adjusting a fire suppression system actuation cable, comprising: 
seating an actuation cable in a fusible mechanical linkage comprising a 25tensioner having an aperture, a spool with guides arranged on an end of the spool opposite a portion of the spool located within20WO 2019/084149PCT/US2018/057327 the aperture, the guides defining a cable seat therebetween, and fusible alloy arranged between the spool and the tensioner; and 
rotating the fusible mechanical linkage about the actuation cable, the actuation cable wrapping about spool to load the actuation cable in tension.

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:  The amendments to the independent claims 1 and 17 more clearly define the interconnection between the tensioner and the pulley such that the later limitation of the fusible alloy and its location relative to the tensioner and pullet is more limited for claim interpretation purposes (sitting between an outer surface of the spool and the surface of the aperture).  
With respect to the prior art, the closest piece of prior art examiner is able to find is U.S. Patent #4,334,570 to Adams, which discloses a spool a tensioner and a fusible alloy, but in light of the amendments to the independent claims the spool is not arranged within an aperture of the tensioner and the fusible alloy being between the spool and the tensioner.
U.S. Patent #4,805,261 to Barchechat discloses an apparatus similar to the Adams reference but does not read on the claim for the same reasons.
Other devices that are reasonably pertinent but don’t read on the device alone or in combination are for example, U.S.  Patent #5,871,056 to Renna, U.S. Patent #6,105,597 to Willetts, and U.S. PG-Pub 2005/0126797 to Mickulec.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649